                                                                                                                             FILED
                                                                                                                       U.S. DISTRICT COURT
AO 245B (Rev. 02/18)         Judgment in a Criminal Case                                                           EASTERN DISTRICT ARKANSAS
                             Sheet I
                                                                                                                            MAR 2 9 2019
                                                UNITED STATES DISTRICT COUJAM'Esw.
                                                                 Eastern District of Arkansas             By: _ _++-++--+""'"~~-
                                                                  '
                                                                              )
                    UNITED STATES OF AMERICA                                  )      JUDGMENT IN A CRIMINAL C
                                         v.                                 ' )
                                                                              )
                           TERRY LEE HARMON                                          Case Number: 4:18CR00196-001 BSM
                                                                              )
                                                                              )      USM Number: #04658-069
                                                                              )
                                                                              )       J. Grant Ballard
                                                                              )      Defendant's Attorney
 THE DEFENDANT:
  liZI pleaded guilty to count(s)             1ss of the Superseding Information

  D pleaded nolo contendere to count(s)
          which was accepted by the court.
  D was found guilty on count(s)
          after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

  Title & Section                        Nature of Offense                                                         Offense Ended                Count
      1_8_U_.~$-.C-.-22_5_2-(a-)(-2)---.J!'_o_istri-.buti-.on-o_f_C_hi-ld_P_o_m_o_gra-phy-,a-C-la-ss-C-Fe_l_on_y_ _ __,!,_j_1_1/_30_1_20_1_7_ ____,j ._[1_ss
,.....I                                                                                                                                                   _ ____,




         The defendant is sentenced as provided in pages 2 through              __8_ _ _ of this judgment. The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984.
  D The defendant has been found not guilty on count(s)
  liZI Count(s)         all remaining counts                  D is       liZI are dismissed on the motion of the United States.
           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defenoant must notify the court and United States attorney of material clianges in econormc circumstances.

                                                                                 3/29/2019
                                                                                n.re of-tioo of      Jwl"'\)              ("\ ('\
                                                                              -~~~
                                                                                Signature of Judge




                                                                                 Brian S. Miller, U.S. District Judge
                                                                                Name and Title of Judge




                                                                                Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                                       2_ of
                                                                                                     Judgment - Page _ _       8
 DEFENDANT: TERRY LEE HARMON
 CASE NUMBER: 4:18CR00196-001 BSM

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  96 months.




     !ill   The court makes the following recommendations to the Bureau of Prisons:

  It is recommended that the defendant receive a psychosexual evaluation and participate in the Intensive Sexual Offender
  Treatment Program, and sex offender counseling during incarceration.



     Ill    The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on
                     ---------
            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                            Judgment-Page   3   of        8
DEFENDANT: TERRY LEE HARMON
CASE NUMBER: 4:18CR00196-001 BSM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 5 years.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
5.     !if'   You must cooperate in the collection of DNA as directed by the probation officer.   (check if applicable)

6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                               Judgment-Page - - - ' - - - - o f - - - - ' - - ' - -
DEFENDANT: TERRY LEE HARMON
CASE NUMBER: 4:18CR00196-001 BSM

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lfnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3B - Supervised Release
                                                                                           Judgment-Page   _.,,._5_   of   8
DEFENDANT: TERRY LEE HARMON
CASE NUMBER: 4:18CR00196-001 BSM

                                    ADDITIONAL SUPERVISED RELEASE TERMS
You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.5.C. § 1030(e)
(I)), other electronic communications or data storage devices or media, or office, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
occupants that the premises may be subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be
conducted at a reasonable time and in a reasonable manner.

The probation office will provide state officials with all information required under any sexual predator and sexual offender
notification and registration statutes and may direct you to report to these agencies personally for required additional
processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA collection.

You must participate in sex offender treatment under the guidance and supervision of the probation office and abide by the
rules, requirements, and conditions of the treatment program, including submitting to polygraph testing to aid in the
treatment and supervision process. You must pay for the cost of treatment, including polygraph sessions, at the rate of $1 O
per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office.
In the event you are financially unable to pay for the cost of treatment, the co•pay requirement will be waived.

 You must not purchase, possess, subscribe, view, listen to, or use any media forms containing pornographic images or
 sexually oriented materials including but not limited to written, audio, and visual depictions, such as pornographic books,
 magazines, literature, videos, CDs, DVDs, digital media, or photographs. This includes materials containing "sexually
 explicit conduct" as defined in 18 U .5.C. § 2256(2).

 You must not own or use any computer or electronic device with Internet access at any location, other than using a third
 party's computer to apply for employment at that party's business, without permission from the probation officer. This
 includes access through any Internet service provider, bulletin board system, gaming system, device, or console, online
 social networking activities, any public or private computer network system, cell phone or any other remote device capable
 of Internet access. You must not access the Internet by any device or means that is not susceptible to monitoring by the
 probation office.

 You must agree to the installation of computer monitoring software and hardware approved by the probation office. You
 must abide by all rules and requirements of the program and must consent to unannounced examinations of all computer
 equipment internal and external storage devices which may include retrieval and copying of all data from the computer(s)
 and any internal and external peripherals and/or removal of such equipment for the purpose of conducting a more thorough
 inspection by the probation office or probation service representative.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3C - Supervised Release
                                                                                           Judgment-Page    6    of       8
DEFENDANT: TERRY LEE HARMON
CASE NUMBER: 4:18CR00196-001 BSM

                         ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

You must not have direct contact with any child you know or reasonably should know to be under the age of 18, including
your own children, without the permission of the probation officer. If you do have any direct contact with any child you know
or reasonably should know to be under the age of 18, including your own children, without the permission of the probation
officer, you must report this contact to the probation officer within 24 hours. Direct contact includes written communication,
in-person communication, or physical contact. Direct contact does not include incidental contact during ordinary daily
activities in public places.
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                 Judgment -   Page         7      of         8
 DEFENDANT:TERRYLEEHARMON
 CASE NUMBER: 4:18CR00196-001 BSM
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVT A Assessment*                       Fine                        Restitution
 TOTALS            $ 100.00                      $ 0.00                                   $ 0.00                      $ 0.00



 D The determination of restitution is deferred until            ----
                                                                                 • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                              Total Loss**             Restitution Ordered                   Priority or Percentage
                                                                                                                                                                 7
                                     ·•---'••····------' ~-----·······-···J 1·_ __                                                   11
                                                                                                                       _ __ ! L.-~~-~-~--..--·--··--·-----~-------··!



~-------------·------········------~                             ~ - - - - - - - - - - ~----
                       -----------~                              ~---------~'!i - - - - - - - - ~ ________
                                                                                                    ~'                                ,_                         ___,




                                                1;
                                                                l i
                                                                   ---------J---, ,-----------, , ·--·· · · ·-·--··--·'"·••,•· -----~
                                                               7 ,-,


                        - - - - - - - - - -...-1 ' · · · - - - - - - - - ·                           ---·- -'••··········-·····--........, ' - - - - - - - - - - - - ~


 TOTALS                               $                                0.00           $                         0.00
                                                                                          ----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the                    D fine     D restitution.
       D the interest requirement for the           D fine              •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                         Judgment - Page   _8-=----   of      8
DEFENDANT: TERRY LEE HARMON
CASE NUMBER: 4:18CR00196-001 BSM


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$         100.00 due immediately, balance due
                                       -------

           D     not later than                                  , or
           D     in accordance with     •   C,    •    D,    D E,or         D Fbelow; or
B     D Payment to begin immediately (may be combined with               • c,        D D, or      D F below); or
C     D Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
                                                                                     ..
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs .
